Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 30, 2021 has been entered. Claims 12-22 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al (US 2019/0152116) in view of Stevenson ((10) Extrusion of Rubber and Plastics, GenCorp Research Division, Akron, OH, USA, published on 1996). 
Regarding claim 12, Dyrlund teaches that, as illustrated in Figs. 1-3, an extrusion apparatus ([0034], Lines 1-2) for the manufacturing of a coextruded profiled element P for tires, produced from rubber compounds of various compositions ([0036]). The extrusion apparatus includes a profiling device arranged at the outlet of at least two flow channels for rubbery compounds of different compositions ([0039], Lines 6-8). The two extruders are arranged in parallel by being juxtaposed to converge into the profiling device (as shown in Fig. 1). Alternatively, the nozzle outlet 85 may have only a single flow passageway in fluid 
However, Dyrlund does not explicitly disclose that the twin screw extruder providing positive-displacement effect. 
In the similar field of endeavor, twin screw extruder, Stenvenson teaches that counterrotating twin screw extruders are known and are useful to transport thermally sensitive and viscous materials, (last paragraph on pg 313 and Figs. 11 and 12 on page 314). One of ordinary skill in the art would consider viscous and thermally sensitive materials to include “rubbery compounds” given the reference discusses both rubber and polymer material handling. Stenvenson further teaches that fully intermeshing counter-rotating (twin) screws have the potential to perform as positive displacement pumps (Lines 4-7 on page 314). On the other hand, the claimed positive-displacement contrarotating twin-screw extruders would have been obvious 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Stenvenson to have the twin-screw extruder with the positive displacement features and the contra-rotating variety. Doing so would provide positive displacement pumping to have a reliable delivery process of polymer material (such as maintaining a consistent flow rate).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund and Stevenson as applied to claim 12 above, further in view of Yamaguchi et al (EP 1 002 633).
Regarding claims 13-16, the combination of Dyrlund and Stevenson teaches the extrusion apparatus in claim 12. However, the combination does not explicitly disclose that each twin-screw extruder is fed by a secondary single-screw extruder. 
In the same field of endeavor, composition comprising thermoplastic resin and rubber, Yamaguchi teaches that, as illustrated in Fig. 1, a rubber kneading machine 30 comprises a rubber feeder 32 (a single screw extruder) connected with the rubber feeding portion 25 of the main extruder 20 (i.e. In the drawing, an extruding equipment 10 is equipped with a main extruder 20 (a twin-screw extruder) for melt-kneading a thermoplastic resin and a rubber to produce a composition [0026]), [0030]). As shown in Fig. 1, each twin-screw extruder and corresponding secondary single-screw extruder are directly connected through a rubber feeding portion 25 (i.e. an outlet end which communicates with a central inlet orifice into an internal chamber of each twin-screw). That means they are arranged in a common housing. Further, each twin-screw  The claim would have been obvious because a particular known technique (driving extruders separately) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yamaguchi to have the twin-screw extruder fed by a single screw extruder. By doing so, it would provide a reliable feeding of rubber, as recognized by Yamaguchi ([0017]).
	Regarding claim 17, the combination of Dyrlund and Stevenson teaches the extrusion apparatus. Yamaguchi teaches that, as illustrated in Fig. 1, an axis of rotation of the screw of each secondary single-screw extruder is oriented with an angle to an axis of rotation of the screws of each twin-screw extruder.
Yamaguchi discloses the claimed invention except for the rearrangement of an axis of rotation of the screw of each secondary single-screw extruder traversed to an axis of rotation of the screws of each twin-screw extruder. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the orientation of two extruders, since it have been held that a mere rearrangement of element without modification of the operation 
 In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious.
 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yamaguchi to have an axis of rotation of the screw of each secondary single-screw extruder traversed to an axis of rotation of the screws of each twin-screw extruder. By doing so, it would provide an alternative operating approach. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund and Stevenson as applied to claim 12 above, further in view of Eswaran et al (US Patent No. 5,711,904).
Regarding claims 18 and 19, the combination of Dyrlund and Stevenson teaches the extrusion apparatus to make the coextruded profiled element P (see extruded profile attached to roller 18 in Fig. 3 in Dyrlund’s teachings). However, the combination does not disclose how to control the extrusion apparatus especially the twin screw extruder. In the same field of endeavor, continuous mixing of silica loaded elastomeric compounds (for tire), Eswaran teaches that, as illustrated in Fig. 1) feeding an elastomer continuously in a controlled manner into the extruder through a feed opening and controlling the temperature and pressure along the length of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the combination of Dyrlund et al and Stevenson to incorporate the teachings of Eswaran to control the rotational speed of the twin-screw extruder. The claim would have been obvious because a particular known technique (controlling the extruder to rotate under a proper speed) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales). By doing so, it would be possible to obtain the desired extruded component suitable for building into tire, as recognized by Eswaran (Col. 4, Lines 45-48).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al in view of Stevenson.
Regarding claim 20, Dyrlund teaches that, as illustrated in Fig. 2-7, a method for the manufacturing of a coextruded profiled element P for tire, produced from rubber compounds of various compositions. The method includes the steps of feeding two compound flow channels with rubbery compounds of different compositions by twin-screw extruders  and extruding the 

However, Dyrlund does not explicitly disclose that the twin-screw extruders provide positive-displacement effect.  
In the similar field of endeavor, twin screw extruder (for extrusion of rubber and plastics), Stenvenson teaches that, as illustrated in Figs. 11 and 12 (on page 314 in attached file), Counterrotating screws form mirror images of each other; when fully meshed the flight of one screw seals off and isolates the material in the opposite screw. Material moves down the channel and recirculates in closed C-shaped sections as shown in Fig. 12. Only fully intermeshing counter-rotating (twin) screws have the potential to perform as positive displacement pumps (Lines 4-7 on page 314). It is understandable that in this specific paragraph (also see Figs. 11 and 12) Stenvenson is focus on plastic material. However, the overall teaching of Stenvenson is about the combination of rubber and plastic materials. One of ordinary skilled in the art would consider the teachings of Stenvenson as a whole other than disconnecting them. That is also why Stenvenson combines rubber and plastic materials together in his teachings. On the other hand, the claimed positive-displacement contrarotating twin-screw extruders would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dyrlund et al and Stevenson as applied to claim 20 above, further in view of Eswaran et al.
Regarding claim 21, the combination of Dyrlund et al and Stevenson teaches the method for the manufacturing of a coextruded profiled element P for tire. 
However, the combination does not explicitly disclose a step to adjust a rotational speed of the screws of the twin-screw extruder to suit the dimensions of the coextruded profiled element P. Eswaran teaches that, as illustrated in Fig. 1, d) feeding an elastomer continuously in a controlled manner into the extruder through a feed opening and f) controlling the temperature and pressure along the length of the extruder to enable the silica coupler to react with the silica and the rubbers (Col. 4, Lines 39-46). That means there is at least a control unit in the system to control the feeding material (i.e. the rotating speed of the extruder) into the twin-screw extruder and the temperature and pressure inside the extruder. The control unit adjusts the rotational speed of the screws of the twin-screw extruders to suit the operating conditions of an ancillary assembly line. The technique of by controlling the rotational speed of twin-screw extruder is within common knowledge of ordinary skilled artisan and would only have provided predictable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the combination of Dyrlund et al and Stevenson to incorporate the teachings of Eswaran to control the rotational speed of the twin-screw extruder. The claim would have been obvious because a particular known technique (controlling the extruder to rotate under a proper speed) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales). By doing so, it would be possible to obtain the desired extruded component suitable for building into tire, as recognized by Eswaran (Col. 4, Lines 45-48).
Regarding claim 22, the combination of Dyrlund et al and Stevenson teaches the method for the manufacturing of a coextruded profiled element P for tire. However, the combination does not explicitly disclose the flow rate supplied by each twin-screw extruder is greater than 20 kg/min for a speed less than or equal to 40 rpm. In examples of the teachings of Eswaran, he discloses the flow rate supplied by a twin-screw extruder having a barrel diameter of 90 mm is from 1.7 kg/min to 4.5 kg/min when operated at 49 rpm to 85 rpm. Here, it is understandable that if the barrel diameter of twin screw extruder increases from 90 mm, the capacity of the twin screw extruder will increase accordingly. The technique of by increasing the barrel diameter is within common knowledge of ordinary skilled artisan and would only have provided predictable results of increasing the flow rate of the twin screw extruder.
Eswaran discloses the claimed invention except for disclosing the flow rate supplied by each twin-screw extruder is greater than 20 kg/min for a speed less than or equal to 40 rpm. It 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eswaran to have the flow rate supplied by each twin-screw extruder is greater than 20 kg/min for a speed less than or equal to 40 rpm. By doing so, it would be possible to obtain the desired extruded component suitable for building into tire, as recognized by Eswaran (Col. 4, Lines 45-48).
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered.
Regarding arguments of “as filing date of the present application is Dec. 21, 2016, none of the new matter disclosed in Dyrlund is considered prior art to the present invention”, it is persuasive. However, the teachings of Dyrlund recited in the office action are illustrated in Figs. 1-3 from US2019/01252116. In US 2017/0001360 (abandoned application of 15/183,085 filed on June 15, 2016 by Dyrlund et al), the same drawings are disclosed. The new materials as illustrated in Figs. 4-7 in US2019/01252116 are not recited in the office action.
Regarding arguments in claim 12 that there has been no showing of any indication of motivation in the applied documents, or any other rationale, that would lead one having ordinary skill in the art to arrive at implementing positive-displacement countrarotating twin-screw 
The Examiner notes the declaration of applicant. However, based on the disclosures of Dyrlund and Stenvenson, it is not persuasive.  Dyrlund discloses that the gear pumps 42 and 44 (with inherent function of positive-displacement) provide functions of metering devices ([0037], [0038]). Thus, Dyrlund realizes the importance providing accurately metering (or pressure) of rubber flow for the extruders.    
Stenvenson teaches that counterrotating twin screw extruders are known and are useful to transport thermally sensitive and viscous materials, (last paragraph on pg 313 and Figs. 11 and 12 on page 314). Stenvenson discloses that, fully intermeshing counter-rotating (twin) screws have the potential to perform as positive displacement pumps (Lines 6-7 on page 314). Stenvenson discloses that, in practice, however, they are subject to leakage flows. …. Because the pressure is high where the flows across each screw coverage, tightly fitting counterrotating screws tend to rub against the barrel and wear rapidly. To alleviate this problem, clearances are often increased with the consequence that some of the positive displacement capability is lost (Lines 7-12 on page 314). 
The one scenario to combine Dyrlund and Stenvenson is that, the gear pump in the teachings of Dyrlund is still maintained and the claimed positive-displacement counterrotating twin-screw extruders would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (i.e. in Stenvenson).
Based on the disclosures of Dyrlund and Stenvenson (above), it is clear that the motivation combining the counterrotating twin screw extruder having the function of positive displacement 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742